United States Court of Appeals
                           For the First Circuit
No. 14-1879

                        UNITED STATES OF AMERICA,

                                 Appellee,

                                    v.

                       VINCENT F. CASTRO-TAVERAS,

                           Defendant, Appellant.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

          [Hon. Salvador E. Casellas, U.S. District Judge]


                                  Before

                      Barron, Lipez, and Hawkins*,
                             Circuit Judges.


     Peter Goldberger, with whom Pamela A. Wilk was on brief, for
appellant.
     Julia M. Meconiates, Assistant United States Attorney, with
whom Rosa Emilia Rodríguez-Vélez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, and Francisco A. Besosa-Martínez, Assistant United
States Attorney, were on brief, for appellee.



                             October 31, 2016


________________________
* Of the Ninth Circuit, sitting by designation.
           LIPEZ, Circuit Judge.        In this appeal from a denial of

a coram nobis petition, defendant-appellant Vincent F. Castro-

Taveras ("Castro") argues that his guilty plea entered more than

a decade ago should be vacated because of Fifth and Sixth Amendment

violations.      Castro    asserts    that     (i)    his   counsel   provided

ineffective assistance in erroneously advising him that a guilty

plea would not result in any deportation consequences, and (ii)

the prosecutor in the case induced him to enter the plea, thereby

rendering it involuntary, by making a similar misrepresentation

regarding the lack of deportation consequences. Castro also claims

that, even if we deny the writ, he is entitled to a remand for an

evidentiary hearing for further fact-finding.

           After careful consideration, we conclude that, while his

Fifth Amendment claim against the prosecutor lacks merit, Castro's

Sixth Amendment claim is not -- contrary to the conclusion of the

district court -- barred by the retroactivity doctrine.                      We,

therefore, vacate and remand the case.               On remand, the district

court   should   conduct   an    evidentiary    hearing     to   determine    if

Castro's ineffective assistance of counsel claim has merit.

                                      I.

           Castro has been a permanent resident of the United States

since November 20, 1995.        On July 9, 2002, a grand jury in Puerto

Rico returned a twenty-eight-count indictment charging Castro and

seventeen co-defendants with offenses arising out of an insurance


                                     - 2 -
fraud.   Castro was charged in fourteen of those counts, all of

which related to insurance and mail fraud.

          With the aid of his attorney, Castro began negotiating

with the government for a plea and cooperation agreement ("plea

agreement").   The plea agreement stated that Castro would plead

guilty to four counts charging conspiracy to commit, and aiding

and abetting, insurance and mail fraud.        It also contained a

standard disclaimer stating that "[t]he United States has made no

promises or representations except as set forth in writing in this

[plea agreement] and den[ies] the existence of any other term[s]

and conditions not stated herein."       The agreement contained no

information about the deportation consequences of the plea. Castro

entered the plea on December 20, 2002.    He subsequently cooperated

with the government and testified at his co-defendant's trial.

          Following Castro's conviction, the probation officer

assigned to his case filed a Pre-sentence Investigation Report

("PSR"), which stated, among other things, that Castro "will face

deportation proceedings" as a result of his conviction because of

"the nature of the . . . offense" to which he pleaded guilty.

Castro's counsel objected to the reference to deportation because

"it is not sure if Mr. Castro will be imprisoned as a result of

the sentence to be imposed."   The probation officer responded in

an Addendum to the PSR:




                               - 3 -
            The Court should be aware that whether or not
            defendant is sentenced to imprisonment term or
            probation, the defendant will face deportation
            proceedings. According to the Immigration and
            Nationality    Act,     .    .    .    section
            101(a)(43)(M)(i)      defines      defendant's
            conviction as an aggravated felony since it is
            an offense that involves fraud or deceit in
            which the loss to the victim or victims
            exceeds   $10,000.      Furthermore,   section
            237(a)(2)(A)(iii) of the Act states that at
            any time after admission or conviction of an
            aggravated felony . . ., any alien is
            deportable. Therefore, defendant's sentence
            does not change his deportable status with the
            Bureau of Immigration and Customs Enforcement
            Agency . . . . Based on the abovementioned
            information, it is the understanding of the
            Probation Officer, that the defendant will
            face deportation procedures whether or not he
            is sentenced to imprisonment term or to
            probation.1

On April 30, 2002, the district court sentenced Castro to three

years' probation.    His probation was terminated early, in August

2004.

            In June 2011, Castro consulted an immigration attorney

to apply for naturalization.     The immigration attorney informed

him that his guilty plea in 2002 barred him from becoming a U.S.

citizen, and that he was subject to mandatory removal based on his




        1
       Under federal law, the crimes to which Castro pleaded guilty
are deemed aggravated felonies because the plea agreement
specified the amount of loss resulting from his fraudulent conduct
as exceeding $10,000.      See 8 U.S.C. § 1101(a)(43)(M)-(M)(i)
(defining the term "aggravated felony" to include "an offense
that . . . involves fraud or deceit in which the loss to the victim
or victims exceeds $10,000").


                                - 4 -
conviction.2   Castro then brought a petition for a writ of coram

nobis.   He argued that his plea should be vacated because his

attorney provided ineffective assistance in erroneously advising

him that a probation sentence from his guilty plea would not affect

his immigration status.3   In response to the district court's order

to show cause, Castro also alleged that the Assistant United States

Attorney ("AUSA") in the case provided a similar assurance during

the plea negotiations that he would not face a risk of deportation

as a result of his plea.    In support, he averred in an affidavit:

          I recall that on several occasions during the
          meetings with [the AUSA], he told me that I
          was   not  going   to   have  problems   with
          immigration, and that they were not going to
          intervene with me; that is how I interpreted
          it.

          The district court denied Castro's petition.    The court

found that Castro's Sixth Amendment claim is barred because its

success necessarily depends on the retroactive application of



     2 Under 8 U.S.C. § 1227(a), (a)(2)(A)(iii), "[a]ny alien who
is convicted of an aggravated felony" "shall, upon the order of
the Attorney General, be removed."
     3  The same counsel who allegedly provided ineffective
assistance during Castro's plea negotiations also represented
Castro in the coram nobis proceedings below. That counsel wrote
in the motion requesting the writ that he "certifies that to the
best of his recollection, . . . the advice given to Mr. Castro was
that a sentence of probation would not result in deportation and
that no reference was made to or discussed about the term
aggravated felon on account of the amount of the fraud included in
the version of facts appended to the plea and cooperation
agreement."


                                - 5 -
Padilla v. Kentucky, 559 U.S. 356, 364-74 (2010), and Padilla does

not apply retroactively to Castro's claim in light of Chaidez v.

United States, 133 S. Ct. 1103, 1110-12 (2013).                 In Padilla, the

Supreme Court held that an attorney's incorrect advice or failure

to advise on the deportation consequences of a criminal conviction

provides a basis for an ineffective assistance of counsel claim.

See 559 U.S.    at    364-71.    In   so   holding,   the    Padilla   Court

overturned the prevalent rule in the circuits, including ours,

that deportation consequences do not implicate the Sixth Amendment

right to counsel -- at least when the claim is one of a failure to

advise -- because they are only collateral consequences of a

criminal proceeding.         See id. at 364-66, 365 n.9 (citing circuit

cases, including United States v. Gonzalez, 202 F.3d 20 (1st Cir.

2000), that categorized the risk of deportation as a collateral

consequence precluded from the Sixth Amendment's protection).                 A

few years later, the Supreme Court decided in Chaidez that Padilla

announced a new rule at least as to failure-to-advise claims

concerning immigration matters.

            The district court also dismissed Castro's claim against

the prosecutor, which the court understood as inextricably linked

to    his   Sixth        Amendment   claim,     consistent      with   Castro's

presentation of the argument.         The court found that Castro's claim

concerning the prosecutor's misrepresentation lacks merit because

the AUSA is "not the defendant's counsel," and Castro failed to


                                     - 6 -
show "how the purported remarks by the AUSA interfered with his

lawyer's ability to make independent decisions about his defense."

Additionally, the court denied his request for an evidentiary

hearing because it would be futile.             This appeal followed.

                                        II.

             In reviewing a district court's decision on a coram nobis

petition,    "we    afford      de   novo   review   to   [the   court's]      legal

conclusions and clear-error review to its findings of fact."

United States v. George, 676 F.3d 249, 256 (1st Cir. 2012). Where,

as here, the district court denies the writ as a matter of law

without an evidentiary hearing, our review is plenary.                   Id.

             A writ of coram nobis is "a remedy of last resort for

the correction of fundamental errors of fact or law."               Id. at 253.

To show that the writ is warranted, "a coram nobis petitioner must

explain his failure to seek earlier relief from the judgment, show

that he continues to suffer significant collateral consequences

from the judgment, and demonstrate that the judgment resulted from

an   error   of    the   most    fundamental    character."        Id.    at    254.

Additionally, even when the three requirements are satisfied, the

court retains discretion to deny the writ if the petitioner fails

to show that "justice demands the extraordinary balm of coram nobis

relief."     Id. at 255.        The primary point of dispute in this case

is the third requirement of the tripartite test.                  Castro claims

that the alleged violations of his Fifth and Sixth Amendment rights


                                       - 7 -
constitute fundamental errors, while the government challenges the

existence of any error.

            Specifically, Castro argues on appeal that his Sixth

Amendment   claim   is      not   governed    by   Padilla   because      Padilla

announced a new rule only as to an attorney's failure to advise on

the deportation consequences of a conviction, whereas his claim is

based on counsel's affirmative misrepresentation regarding such

matters.      Similarly, Castro contends that the district court

"misinterpreted" his argument against the AUSA as a Sixth Amendment

claim, when the court should have understood it as a direct Fifth

Amendment   argument     separate     and    apart   from    his       ineffective

assistance claim.      The government counters that Castro's claims

cannot succeed in any event -- regardless of the validity of the

district court's analysis -- because the evidence suggests that he

knew of the deportation consequences of his conviction prior to

entering the plea.       To support this contention, the government

introduced for the first time on appeal the transcript of a co-

defendant's    trial   at    which   Castro    testified     as    a   government

witness.

            We decline to consider the transcript in assessing the

merits of Castro's constitutional claims.            As a general matter, we

"do not consider evidence that was not part of the district court

record."    United States v. Farrell, 672 F.3d 27, 31 (1st Cir.

2012); Eagle-Picher Indus., Inc. v. Liberty Mut. Ins. Co., 682


                                     - 8 -
F.2d 12, 22 n.8 (1st Cir. 1982) (noting that courts of appeals

"may not ordinarily consider factual material not presented to the

court below").4   Moreover, even if we were to take judicial notice

of the transcript, as the government urges us to do, we would not

rely on testimony from a different prosecution, untested in this

case by the adversarial process, to dispose of Castro's Sixth

Amendment claim.5   Hence, we deem it prudent to remand the case


     4 The government cites Dobbs v. Zant, 506 U.S. 357, 358-59
(1993) (per curiam), in support of its argument that we should
consider the transcript and affirm, on that ground, the district
court's denial of Castro's coram nobis petition. Dobbs, however,
is distinguishable. In Dobbs, the district court had rejected a
habeas petitioner's ineffective assistance of counsel claim based
on the counsel's own testimony about his performance during the
closing argument, and the court of appeals affirmed on the same
ground. Id. at 358. When the petitioner discovered the previously
unavailable sentencing transcript following these decisions and
presented it in a subsequent appeal, the court of appeals refused
to consider it. Id. The Supreme Court found that such refusal to
consider the transcript -- while summarily affirming the denial of
the habeas petition -- was error because the transcript would have
"flatly contradicted the account given by counsel in key respects,"
and the delay in discovery "resulted substantially from the State's
own erroneous assertions that closing arguments had not been
transcribed." Id. at 358-59. By contrast, the government, which
had previously conceded the unavailability of the transcript, is
asking us to consider the transcript that it discovered in its
file cabinet allegedly to the detriment of Castro, and to do so in
order to affirm the district court's denial of Castro's coram nobis
petition. Additionally, we have here not only Castro's own account
in support of his Sixth Amendment argument, but also his counsel's
admission that he erroneously advised Castro as to the deportation
risk. Hence, the equities of the case are reversed from those in
Dobbs -- in favor of not relying on the transcript, for the first
time, to affirm the denial of Castro's petition and thereby giving
Castro a chance to dispute its contents in the district court.
     5 We also note that the cited testimony is not so explicit
that it alone could conclusively establish that Castro knew of the
removal risk of his conviction at the time he entered the plea.


                               - 9 -
for   an   evidentiary      hearing   to    determine   whether   Castro   can

establish ineffective assistance of counsel, on the basis of all

relevant evidence.

A.    Ineffective Assistance of Counsel Claim

            1.    Retroactivity

            The retroactivity of a criminal procedure decision by

the Supreme Court turns on whether that decision constituted a new

rule at the time a defendant's conviction became final. See Teague

v. Lane, 489 U.S. 288, 301, 305-10 (1989).               Simply put, barring

two exceptions not relevant here,6 a criminal defendant may not

benefit    from   a   new   rule   in   a   collateral    challenge   to   his

conviction.      Id. at 310.   A decision announces a new rule "when it

breaks new ground or imposes a new obligation" on the government.

Id. at 301.

            The Teague analysis sets a high bar for retroactivity.

A Supreme Court holding will be deemed a new rule -- and, hence,

will not apply retroactively to a defendant's collateral challenge


Rather, even if the transcript were considered, the district court
would need to hold an evidentiary hearing to resolve the factual
question of Castro's knowledge.
       6
       The two exceptions to the retroactivity rule are when the
new rule "places certain kinds of primary, private individual
conduct beyond the power of the criminal law-making authority to
proscribe," and when the new rule "requires the observance of those
procedures that . . . are implicit in the concept of ordered
liberty."   Teague, 489 U.S. at 307 (internal quotation marks
omitted) (ellipses in Teague). Under such circumstances, the new
rule applies retroactively to a collateral challenge.


                                      - 10 -
-- unless the outcome required by that holding would have been

"dictated    by    precedent    existing     at    the    time   the   defendant's

conviction became final."        Teague, 489 U.S. at 301.          An outcome is

"dictated" only if "it would have been 'apparent to all reasonable

jurists.'"        Chaidez, 113 S. Ct. at 1107 (quoting Lambrix v.

Singletary, 520 U.S. 518, 527-28 (1997)).

             At times, the nature of the legal principle at issue

before the Supreme Court will mean that a "new" Supreme Court

holding    will    not   give   rise    to   a    "new   rule"   subject   to   the

retroactivity bar.        In particular, a case that merely applies a

pre-existing principle to different facts does not create a new

rule.     See Teague, 489 U.S. at 307; Chaidez, 133 S. Ct. at 1107.

Indeed, "'[w]here the beginning point' of [the Court's] analysis

is a rule of 'general application, a rule designed for the specific

purpose of evaluating a myriad of factual contexts, it will be the

infrequent case that yields a result so novel that it forges a new

rule, one not dictated by precedent.'"                   Chaidez, 133 S. Ct. at

1107 (quoting Wright v. West, 505 U.S. 277, 309 (1992) (Kennedy,

J., concurring in the judgment)) (first alteration in Chaidez).

To put it differently, when a holding "appl[ies] a general standard

to the kind of factual circumstances it was meant to address,"

that holding "will rarely state a new rule for Teague purposes."

Id. (emphasis added).




                                       - 11 -
            Even when a Supreme Court holding constitutes a new rule,

however, a defendant may still be able to take advantage of the

legal principle it articulates in a collateral proceeding.             That

would be so if the applicable circuit law, at the time the

defendant's   conviction   became   final,   was   consistent   with    the

Supreme Court's subsequently pronounced rule -- i.e., if circuit

precedent anticipated the path the Supreme Court would take, even

though that law "would [not] have been 'apparent to all reasonable

jurists.'"    Chaidez, 113 S. Ct. at 1107 (quoting Lambrix, 520 U.S.

at 527-28; see, e.g., United States v. Kovacs, 744 F.3d 44, 50-51

(2d Cir. 2014) (identifying the circuit precedents that preceded

Padilla).

            In general, then, a defendant in collateral proceedings

may benefit from a favorable Supreme Court holding only if he would

have been entitled to the same outcome at the time his conviction

became final -- either because the holding is not a new rule under

Teague or because the holding, even if a new rule, nonetheless

reflects the law that would have governed his own case.

            Castro concedes that his conviction became final in May

2003, long before the Supreme Court issued its decision in Padilla.

Thus, we must first examine the decision in Padilla to determine

what portion of its holding constituted a new rule.       Specifically,

we must determine whether the new rule the Court articulated for

ineffective assistance of counsel claims included misadvice on


                                - 12 -
deportation consequences, as well as the failure to advise.                                  The

scope       of   the    new   rule     guides      our     review    of    the    lower-court

precedent prior to 2003 to determine whether Castro may proceed

with his Sixth Amendment claim.7

                 2. Padilla's New Rule

                 Padilla      held    that    an    attorney's       failure       to   advise

regarding         deportation        consequences        of    a   guilty    plea,      or   the

rendering of misadvice about those consequences, may constitute

deficient performance under the Strickland standards. 559 U.S. at

373-74; see also Strickland v. Washington, 466 U.S. 668, 687-88

(1984)       (articulating        the    two-pronged          inquiry     for     ineffective

assistance         of   counsel       claims).        As      Chaidez     later    clarified,

however, Padilla also made a threshold determination that an

attorney's        misadvice      or     non-advice         regarding      such    matters     is

within the ambit of the Sixth Amendment's guarantee of effective

counsel,         even   though       deportation      matters       are    collateral,       not


        7
       Padilla's new rule plainly governs failure-to-advise claims,
see infra, leaving three possibilities for Padilla's impact on
misadvice claims. First, the new rule may encompass such claims,
meaning that Castro may avail himself of the misadvice holding
under Teague only if there was First Circuit precedent prior to
2003 that would have dictated the same outcome as Padilla would in
this case.    See Chaidez, 133 S. Ct. at 1110-12.      Second, the
misadvice portion of Padilla's holding may reflect established
law, and thus not be part of the new rule -- in which case Castro
may rely on that holding (at least assuming there was no contrary
First Circuit precedent as of 2003). Third, as explained below,
neither of these alternatives may be clearly discernible from
Padilla and Chaidez, requiring us to examine our own and other
courts' cases to determine the state of the law as of 2003.


                                             - 13 -
direct, consequences of the criminal proceeding. 133 S. Ct. at

1108; see Padilla, 559 U.S. at 366 (holding that "advice regarding

deportation is not categorically removed from the ambit of the

Sixth Amendment right to counsel").        Indeed, Padilla determined

that   deportation   consequences   are   "ill   suited"   to   the   then-

prevalent collateral-direct framework because deportation is "an

integral part . . . of the penalty that may be imposed" on aliens

who plead guilty to specified crimes. 559 U.S. at 366, 364.       This

threshold determination, as Chaidez later held, is what gave rise

to a new rule in Padilla, and hence is key to understanding what,

among Padilla's holdings, Chaidez held constituted a new rule under

Teague.   See 133 S. Ct. at 1108-09.

           At the outset, it is an uncontroversial statement of the

law to say that Padilla announced a new rule, at a minimum, as to

non-advice claims.    In Chaidez, petitioner -- who alleged that her

attorney failed to advise her of the deportation consequences of

her conviction -- argued that Padilla did not announce a new rule,

even as applied to her claim, because Padilla merely extended

Strickland -- a rule of general applicability -- to the new factual

context of deportation consequences. 133 S. Ct. at 1111.         The

Chaidez Court rejected this argument.      Distinguishing between the

questions of "how the Strickland test applied ('Did this attorney

act unreasonably?')" and "whether the Strickland test applied

('Should we even evaluate if this attorney acted unreasonably?'),"


                                - 14 -
id. at 1108, the Court noted that Padilla answered the latter

before addressing the former, or, more precisely, it had to do so

in light of the then-prevalent collateral-direct distinction.           Id.

at 1108-09.    Indeed, as the Chaidez Court saw it, the Supreme

Court's earlier decision in Hill v. Lockhart, 474 U.S. 52 (1985),

"left open whether advice concerning a collateral consequence must

satisfy Sixth Amendment requirements,"8 133 S. Ct. at 1108, and

the lower courts, in filling that vacuum, "almost unanimously

concluded that the Sixth Amendment does not require attorneys to

inform their clients of a conviction's collateral consequences,"

id. at 1109 (emphasis added).       In the face of this near-unanimous

rule,    Padilla's   answer   to    the     "preliminary   question    about

Strickland's ambit" -- "Yes, Strickland governs here" -- "required

a new rule" that "altered the law of most jurisdictions."             Id. at

1108, 1110.




     8 In Hill, a habeas petitioner alleged, inter alia, that his
guilty plea was involuntary because his counsel had misinformed
him as to his parole eligibility. 474 U.S. at 54. In denying the
petition, the district court noted that, even if petitioner's
misadvice claim has merit, parole eligibility "is not such a
[direct] consequence of [petitioner's] guilty plea that such
misinformation renders his plea involuntary," id. at 55 (quoting
the district court's opinion), and the court of appeals affirmed.
The Supreme Court found it "unnecessary," however, to decide
"whether there may be circumstances under which erroneous advice
by counsel as to parole eligibility may be deemed constitutionally
ineffective assistance of counsel" because, in that case, the Court
"conclude[d] that petitioner's allegations [were] insufficient to
satisfy the [Strickland] requirement of 'prejudice.'" Id. at 60.


                                   - 15 -
             Chaidez's reasoning as articulated above makes clear

that the new rule in Padilla arose from the analytical step of

removing     deportation      consequences      from   the    collateral-direct

framework, and -- given "the law of most jurisdictions" it altered

with    respect    to   failure-to-advise        claims      --    the    new    rule

necessarily included failure-to-advise claims within its scope.

Id. at 1110.      What is less clear, however, is whether the new rule

--     so   premised    on    the   necessity    of    rendering         deportation

consequences immune to the strict collateral bar -- extends to

affirmative misrepresentation claims.              There is no question, for

instance, that Padilla's holding encompasses both misadvice and

non-advice claims.       See 559 U.S. at 370 (noting that the Court's

recognition of the uniqueness of deportation consequences does not

distinguish "between an act of commission and an act of omission").

Additionally, there is language in Chaidez that seems to favor

interpreting the new rule broadly. According to Chaidez, Padilla's

answer to the threshold question "breach[ed] the previously chink-

free wall between direct and collateral consequences," 133 S. Ct.

at   1110,    a   statement    which    suggests    that     the   Chaidez      Court

understood the collateral-direct distinction to be a blanket rule

that includes both misrepresentation and failure-to-advise claims.

Relatedly, the Chaidez Court wrote that "it was Padilla that first

rejected that categorical approach -- and so made Strickland

operative -- when a criminal lawyer gives (or fails to give) advice


                                       - 16 -
about immigration consequences."      Id. (emphasis added); see also

id. (noting that Padilla held that, "however apt [the collateral-

direct distinction] may be in other contexts, it should not exempt

from Sixth Amendment scrutiny a lawyer's advice (or non-advice)

about a plea's deportation risk" (emphasis added)).              Indeed, at

least one circuit has interpreted Chaidez's reading of Padilla's

new rule to include misadvice claims, as well as non-advice claims.

See Chavarria v. United States, 739 F.3d 360, 364 (7th Cir. 2014)

(holding    that   pre-Padilla   "precedent   did     not     dictate    that

preclusion of an ineffective assistance claim was unreasonable

when it arose from an attorney's material misrepresentation of a

deportation risk"); see also United States v. Chan, 792 F.3d 1151,

1161-63 (9th Cir. 2015) (Ikuta, J., dissenting) (arguing that

Padilla announced a new rule as to both misadvice and non-advice

claims).

            We think, however, that a more plausible interpretation

of Padilla and Chaidez is that, while the Supreme Court certainly

decided that Padilla's new rule covers failure-to-advise claims,

the Court did not affirmatively speak on whether Padilla's holding

regarding misadvice also constituted a new rule.        See, e.g., Chan,
792 F.3d at 1156 ("[T]he language of both Chaidez and Padilla

indicates that a [lower] court would not be creating a new rule by

holding only that defense counsel's affirmative misrepresentations

regarding     immigration    consequences     could         constitute     an


                                 - 17 -
[ineffective assistance of counsel] claim.").               First, the context

of the Padilla decision suggests that the Court forged a new rule

specifically to extend the Sixth Amendment's protection to non-

advice claims.         In his post-conviction proceeding, petitioner

Padilla claimed that his counsel "not only failed to advise him of

[the deportation] consequence prior to his entering the plea, but

also told him that he 'did not have to worry about immigration

status since he had been in the country so long.'" 559 U.S. at

359 (quoting the lower court opinion).                 In denying his habeas

petition, the Kentucky Supreme Court applied the collateral bar to

both claims.      See 559 U.S. at 359-60 (describing the state supreme

court's view that "neither counsel's failure to advise petitioner

about the possibility of removal, nor counsel's incorrect advice,

could provide a basis for relief" because "erroneous advice about

deportation . . . is merely a 'collateral' consequence of his

conviction").      Issues of both misadvice and non-advice, therefore,

were before the Supreme Court. See Br. of Petitioner at i, Padilla

v.    Kentucky,    559 U.S. 356    (2010),   2009 WL 1497552,   at   *i

("QUESTIONS PRESENTED . . . 2. If a criminal defense attorney

falsely advises a non-citizen client that his plea of guilty will

not    result     in     deportation,    can    that     misadvice    constitute

ineffective assistance of counsel under the Sixth Amendment?").

            When framing the analysis, however, the Padilla Court

narrowed its focus, stating, "[w]e granted certiorari . . . to


                                       - 18 -
decide whether, as a matter of federal law, Padilla's counsel had

an obligation to advise him that the offense to which he was

pleading guilty would result in his removal from this country."

Id.    at   360.      Consistently,       after   finding   that    the   risk   of

deportation is "ill suited" to the collateral-direct distinction,

id. at 366, the Padilla Court examined whether a failure to advise

a client regarding that risk can rise to the level of deficient

performance under the first prong of the Strickland inquiry,

without any reference to affirmative misrepresentations, id. at

366-69.     Hence, the Court concluded, in that analysis, only that

"the weight of prevailing professional norms supports the view

that    counsel      must   advise   her    client    regarding     the   risk   of

deportation."        Id. at 367 (emphasis added).

             There is a dichotomy, then, between the scope of the

claims that were before the Padilla Court -- which included both

misadvice and non-advice claims -- and the depth of the analysis

that the Court devoted to each claim -- i.e., providing extensive

reasoning for why a failure to advise could constitute deficient

performance        under    Strickland,    while     providing     no   comparable

reasoning for how misadvice could constitute such performance,

once the risk of deportation is removed from the collateral-direct

framework.         We infer from this dichotomy a distinction between

Padilla's holding and Padilla's new rule for Teague purposes.

Given that both misadvice and non-advice claims were at issue and


                                      - 19 -
that the Kentucky Supreme Court had applied the collateral bar to

both, Padilla's holding had to address both claims, even if the

Court decided that non-advice claims are not subject to Strickland.

The Court, however, did decide to include non-advice claims in the

scope of the Sixth Amendment's ambit, rather than simply including

misadvice claims, as the Solicitor General had urged the Court to

do.   See id. at 369-70.           Then, the Court provided extensive

justification for why a failure to advise violated the Sixth

Amendment.     Hence, we think it a reasonable inference that the

Padilla Court discussed the non-advice part of the holding at

length because the Court believed it to be "break[ing] new ground,"

Teague, 489 U.S. at 301, as to failure-to-advise claims.

             Indeed, it is in this context that the Court's statement

-- "there is no relevant difference 'between an act of commission

and an act of omission'" for Strickland purposes, Padilla, 559
U.S. at 370 -- should be understood.              More than anything, this

statement served as an explanation for the Court's decision to

reach a failure-to-advise claim as part of its holding -- an

explanation that, again, was necessary in light of what the Padilla

Court acknowledged was a pervasive rule barring such claims under

the Sixth Amendment. See id. at 365 & n.9 (noting that the Kentucky

Supreme Court is "far from alone" in holding that the "failure of

counsel   to    advise      the   defendant   of     possible    deportation

consequences     is   not   cognizable   as   a    claim   for   ineffective


                                   - 20 -
assistance of counsel").     That statement about the scope of its

holding does not speak to what the Padilla Court construed as the

scope of a new rule.9

          We do not go so far as to say, however, that Padilla and

Chaidez   have   to     be   read   as   affirmatively     excluding

misrepresentation claims from the scope of the new rule.    There is

simply no analysis in Padilla that speaks to the state of the law

in the lower courts concerning whether misrepresentation claims

are within the Sixth Amendment's protection.10   See id. at 364-74.


     9 The final paragraph of the Chaidez opinion is to     similar
effect. After stating that "[t]his Court announced a new    rule in
Padilla," the majority goes on to say that, "[u]nder        Teague,
defendants whose convictions became final prior to          Padilla
therefore cannot benefit from its holding." 133 S. Ct.      at 1113
(emphasis added).   While this summary statement refers      to the
Court's "holding," it does not say that the entire          holding
constitutes the new rule that Padilla announced.
     10 We acknowledge that Justice Alito's concurrence in Padilla,
joined by the Chief Justice, provides support for reading Padilla's
new rule to exclude misadvice on deportation.      See 559 U.S. at
383-87.    Arguing that the Court should have held only that
"mislead[ing]    a  noncitizen   client   regarding   the   removal
consequences" violates Strickland, Justice Alito wrote that the
Padilla Court's non-advice holding "mark[ed] a major upheaval"
because it did not have support in the existing Sixth Amendment
law. Id. at 383. As he explained, the Padilla majority did not
cite "a single case, from [the Supreme Court] or any other federal
court, holding that criminal defense counsel's failure to provide
advice concerning the removal consequences of a criminal
conviction violates a defendant's Sixth Amendment right to
counsel."    Id.   By contrast, he noted, "the conclusion that
affirmative misadvice regarding the removal consequences of a
conviction can give rise to ineffective assistance would . . . not
[have] require[d] any upheaval in the law" because federal courts
of appeals held prior to Padilla that misadvice about collateral
matters could violate the Sixth Amendment. Id. at 386-87.


                               - 21 -
Indeed, other than the Kentucky Supreme Court's decision, the

Padilla Court did not cite any case that applied the collateral

bar to misadvice claims.        See id. at 365 n.9 (citing only failure-

to-advise cases of the lower courts).           Moreover, as we previously

noted, Chaidez contains language suggesting that both misadvice

and non-advice claims are part of the new rule, see, e.g., 133

S.   Ct.   at    1110   ("It   was   Padilla   that   first   rejected    th[e]

categorical approach -- and so made the Strickland test operative

-- when a criminal lawyer gives (or fails to give) advice about

immigration consequences.").            Most importantly, perhaps, when

addressing the three federal circuit decisions that had a separate

rule   for      misrepresentation     claims   prior    to    Padilla    (i.e.,

subjecting them to Strickland, even while excluding non-advice

claims), the Chaidez Court described such a rule as a "minority"

view held by "three federal circuits (and a handful of state

courts)," id. at 1112 -- rather than a well-established principle

of law that would have definitively rendered Padilla's holding on

misadvice a mere application of Strickland to a different factual

context.        See, e.g., id. at 1107 (noting that, when a holding

"appl[ies] a general standard to the kind of factual circumstances


     We are reluctant to rely on this analysis in interpreting
Padilla (and Chaidez), however, because the majority opinion in
Padilla did not address the lower court decisions on misadvice
claims. See id. at 369-74. Moreover, as we note above, there is
language in Chaidez that favors construing Padilla's new rule more
broadly.


                                     - 22 -
it was meant to address," that holding will "rarely state a new

rule for Teague purposes").

           Still, such language in Chaidez does not show that

Padilla's new rule has to include affirmative misrepresentations

on immigration matters.    Misadvice was not at issue in Chaidez and

hence the Court had no occasion to address it.               See 133 S. Ct. at

1106.   And the Chaidez Court itself cited only non-advice cases in

describing the "almost unanimous[]" rule of the lower courts that

was then reversed by Padilla.         Id. at 1109-10. Moreover, if read

to hold that Padilla's new rule extends to misadvice claims, these

statements would seemingly be inconsistent with other language in

Chaidez.    The Court elsewhere observed that the approach to

misrepresentations     taken   in   the    three     aforementioned     federal

circuits "co-existed happily" with the prevailing view that the

failure to advise on deportation consequences did not implicate

the Sixth Amendment.      Id. at 1112.         In other words, the Court

appeared to recognize a different Sixth Amendment status in the

lower   courts   for   misadvice     claims,       viewing    their   favorable

treatment as compatible with "the law of most jurisdictions"

deeming non-advice claims outside Strickland's scope. Id. at 1110;

see also id. at 1112 (noting that the "separate rule for material

misrepresentations"    recognized     by     the   three     courts   "lived   in

harmony with the exclusion of claims like [Chaidez's] from the

Sixth Amendment").


                                    - 23 -
            What we are left with, then, is a bifurcated holding of

Padilla, one of which is, without a doubt, a new rule, and the

novelty of the other debatable in light of the Padilla and Chaidez

decisions.     In particular, different elements of the two Supreme

Court cases seem to pull in different directions.                The context of

Padilla    suggests    that    the    Padilla     Court   forged      a    new   rule

specifically    to    extend    the     Sixth    Amendment's     protection       to

failure-to-advise      claims    regarding        immigration      consequences.

Certain language in Chaidez, however, as well as the absence of

any acknowledgment in Padilla that misadvice claims had been

subject to Strickland theretofore in the lower courts, precludes

us from construing the two decisions as affirmatively excluding

misadvice claims from the scope of the new rule.

            3.     State of the Law Regarding Strickland                         and
            Misrepresentations on Collateral Matters

            Having concluded that Padilla and Chaidez left undecided

the question of whether Padilla's new rule excludes (or includes)

misrepresentation claims, we must undertake our own analysis as to

whether Padilla's holding on misadvice would have constituted a

new rule based on the state of the law in the lower courts as of

2003.     Indeed, the relevant question, in the language of Teague,

is   whether   the    lower    courts      in   2003   would   have       considered

application     of    Strickland      to    a    misadvice     claim      regarding

deportation consequences "a garden-variety application of the test




                                      - 24 -
in Strickland," Chaidez, 133 S. Ct. at 1107, such that it was

"apparent to all reasonable jurists," Lambrix, 520 U.S. at 528,

that Strickland applied to Castro's claim.

            Our own circuit precedent can be dispositive in this

analysis.       If Padilla's holding on misadvice constituted a new

rule in 2003 based on the state of the law in the lower courts,

then Castro's Sixth Amendment claim would be barred under Teague,

unless he can show that the First Circuit was an exception -- i.e.,

we had a case prior to 2003 that would have dictated the same

outcome as Padilla would in this case.                See, e.g., Kovacs, 744
F.3d at 50-51.     If, on the other hand, the state of the law in the

lower courts indicates that Padilla's holding on misadvice was not

a new rule, then Castro may avail himself of that holding, unless

perhaps we -- like the Kentucky Supreme Court in Padilla -- had

excluded misadvice claims from the Sixth Amendment's scope prior

to 2003.    Hence, we begin our analysis with our own case law.

                        a.     Our Circuit

            Neither    of    these     two     grounds   for     resolving    the

retroactivity issue based only on First Circuit case law applies

here.   As of 2003, we did not have a Sixth Amendment case holding

that an attorney's misrepresentation on the risk of deportation is

subject    to    Strickland,    nor    did     we   explicitly    exclude    such

misrepresentations from the Sixth Amendment's scope.                 As to the

first proposition, although we did not have a case directly on


                                      - 25 -
point at the intersection of the Sixth Amendment and deportation

consequences, we had cases (as we explain below) which collectively

suggested that, if the issue had arisen, we would likely have

deemed misadvice on such matters to be subject to Strickland.

           Unlike the Padilla Court, moreover, we did not recognize

the uniqueness of deportation consequences or otherwise find them

unsuited to the collateral-direct framework.          To the contrary, the

collateral bar appears to have been very much alive in our circuit

with respect to immigration matters before 2003, at least when it

concerned a failure-to-advise claim.          See Gonzalez, 202 F.3d at

26, 25 (noting that "our precedents regarding the collateral nature

of deportation" made deportation "legally irrelevant, even as to

an   outright    guilty    plea"   for   Strickland     purposes    (internal

quotation marks omitted)); Nunez Cordero v. United States, 533
F.2d 723, 726 (1st Cir. 1976) ("While deportation may have a

serious effect on a defendant's life, we are not disposed to treat

deportation differently from all the other collateral consequences

of conviction of which a defendant may learn." (citation omitted)).

It   is   also    the     case,    however,   that    we    never    excluded

misrepresentations        on   immigration    matters      from    the   Sixth

Amendment's scope based on the collateral bar.

           This is not to say, of course, that we lacked relevant

case law from before 2003 hinting at the same outcome as Padilla

would dictate in this case.        Castro points to three such cases --


                                    - 26 -
Correale v. United States, 479 F.2d 944 (1st Cir. 1973), Cepulonis

v. Ponte, 699 F.2d 573 (1st Cir. 1983), and Wellman v. State of

Maine, 962 F.2d 70 (1st Cir. 1992).

            Correale involved a claim that a guilty plea should be

vacated as involuntary under the Fifth Amendment because the

prosecutor,     during    the     plea        negotiations,      had        made     a

misrepresentation on a sentencing matter -- a matter that is

directly related, not collateral, to a criminal proceeding. 479
F.2d at 947-48. In holding that a guilty plea may be voided under

such circumstances, we observed, in dictum, that, in addition to

the   prosecutor's   "obligations        of    knowledge   and    clarity"          in

ensuring that he does not make false promises to the defendant,

"[d]efense counsel too must know or learn about the relevant law

and evaluate its application to his or her client."                Id. at 949.

Indeed, we observed that, where, as in that case, counsel had

admitted ignorance of the "most fundamental statutory provision

relating to sentencing," such failure of knowledge by counsel may

"amount to constitutionally ineffective assistance of counsel."

Id. at 949.

            Cepulonis is more factually analogous to the case at

hand.      In that case, the defendant alleged that his counsel

provided    incorrect    advice   regarding       "the   details       of    parole

eligibility," which we noted are "considered collateral[,] rather

than direct[,] consequences of a plea." 699 F.2d at 577.          While


                                  - 27 -
this misinformation argument was "not couch[ed] . . . in terms of

ineffective assistance of counsel," id. at 577 n.7, having been

framed instead as a direct involuntary plea claim under the Fifth

Amendment, we nonetheless posited that a different rule might apply

to a misrepresentation claim than to a failure-to-advise claim,

id. at 577.     As we put it, although a defendant "need not be

informed [of such collateral matters] before pleading guilty,"

"misinformation may be more vulnerable to constitutional challenge

than mere lack of information."   Id.

          We cited that same principle in Wellman. There, we dealt

with a claim that the State of Maine had misinformed the defendant

on the calculation of his pretrial detention credit during plea

negotiations.   See 962 F.2d at 71.     We noted that, even though a

prosecutor's omission of information on such a collateral matter

does not render a guilty plea involuntary, id. at 72-73 (citing

United States v. Bouthot, 878 F.2d 1506, 1512 (1st Cir. 1989)), a

prosecutor's provision of inaccurate or misleading information to

secure a guilty plea "is more vulnerable to a constitutional

challenge," id. at 73 (citing Cepulonis, 699 F.2d at 577).

          We recognize that these cases, alone, do not establish

that our circuit law in 2003 would have made Strickland operative

on a misadvice claim concerning deportation consequences.        See

Butler v. McKellar, 494 U.S. 407, 415 (1990) ("[T]he fact that a

court says that its decision is within the 'logical compass' of an


                              - 28 -
earlier decision, or indeed that it is 'controlled' by a prior

decision, is not conclusive for purposes of deciding whether the

current decision is a 'new rule' under Teague."); Gonzalez, 202
F.3d   at   25-26    (citing,    in   support     of    the    collateral-direct

distinction, United States v. Parrino, 212 F.2d 919, 921, 923 (2d

Cir. 1954), in which the Second Circuit applied the collateral bar

to a misadvice claim).           Indeed, unlike the separate rules for

misrepresentations that three circuits set forth prior to Padilla,

see Chaidez, 133 S. Ct. at 1112, our own separate rule for

misrepresentations -- to the extent that we could discern it from

the three cases above -- is not based on a holding and does not

state explicitly that misadvice on deportation consequences is

within the scope of the Sixth Amendment's protection.                     Compare

United States v. Kwan, 407 F.3d 1005, 1015 (9th Cir. 2005) (holding

that "where, as here, counsel has not merely failed to inform, but

has    effectively     misled,     his   client        about   the     immigration

consequences of a conviction, counsel's performance is objectively

unreasonable        under   contemporary        standards        for     attorney

competence"); United States v. Couto, 311 F.3d 179, 188 (2d Cir.

2002) (holding that "an affirmative misrepresentation by counsel

as to the deportation consequences of a guilty plea is today

objectively unreasonable"); Downs-Morgan v. United States, 765
F.2d 1534, 1540-41 (11th Cir. 1985) (holding that, under certain

circumstances,        "counsel's      [potentially         erroneous]      advice


                                      - 29 -
concerning whether [his client] would be deported . . . in response

to a specific question" entitles the client to an evidentiary

hearing to determine whether his plea should be vacated).

                  The absence of an explicit rule, however, need not be

fatal        to   Castro's   claim,    as   it   does    not,   by   itself,      render

Padilla's misadvice holding a new rule in our circuit in 2003.

Especially given the three First Circuit cases that suggested --

though did not "dictate[]," Teague, 489 U.S. at 301 -- a separate

rule for misrepresentations, an agreement among other courts as to

the applicability of Strickland to misadvice claims could indicate

that Padilla's misadvice holding was dictated in 2003.                         That is to

say, while no case of our own can support the proposition that

"all reasonable jurists," Lambrix, 520 U.S. at 528, would have

agreed        that    an   affirmative      misrepresentation        on    deportation

consequences is subject to Strickland, pre-2003 law in other lower

courts -- combined with our own -- could lead us to conclude that

Padilla's misadvice holding was, to borrow the words of our sister

circuit,          simply   "awaiting   an    instance     in    which     it    would   be

pronounced," Kovacs, 744 F.3d at 50.11                  We conclude so here.



        11
        In Kovacs, the Second Circuit decided that Couto -- its
pre-Padilla precedent holding that misadvice on immigration
matters is subject to Strickland, 311 F.3d at 188 -- was not a new
rule under Teague because it "did nothing more than apply 'the
age-old principle that a lawyer may not affirmatively mislead a
client.'" Kovacs, 744 F.3d at 51 (quoting Chaidez, 133 S. Ct. at
1119 (Sotomayor, J., dissenting)).


                                         - 30 -
                            b.    Other Lower Courts

                As of 2003, two federal circuits had held that misadvice

on    deportation      consequences      can    give   rise    to   an   ineffective

assistance of counsel claim.12           See Couto, 311 F.3d at 188; Downs-

Morgan, 765 F.2d at 1540-41; cf. Santos-Sanchez v. United States,

548 F.3d 327, 332-36 (5th Cir. 2008) (analyzing an affirmative

misrepresentation claim separately from a failure-to-advise-claim,

applying the collateral-direct distinction only as to the non-

advice argument, while rejecting the assertion that there was any

misrepresentation by counsel).                Several federal district courts

also had recognized that principle.               See United States v. Khalaf,

116    F.     Supp.   2d   210,   214   (D.    Mass.   1999)   (recognizing     that

"counsel's affirmative misrepresentation [regarding deportation

consequences] in response to a specific inquiry from the defendant

may,         under    certain     circumstances,       constitute        ineffective

assistance of counsel"); United States v. Mora-Gomez, 875 F. Supp.
1208,         1213    (E.D.       Va.   1995)     ("[C]ounsel's          affirmative

misrepresentation regarding the deportation consequences of a



        12
        Similarly, the D.C. Circuit recognized before 2003 that,
if a prosecutor misleads a defendant about the risk of deportation,
rather than simply fails to inform him, the collateral-direct
distinction does not bar the defendant from withdrawing his plea
based on involuntariness. See Briscoe v. United States, 432 F.2d
1351, 1353 (D.C. Cir. 1970) ("Under appropriate circumstances the
fact that a defendant has been misled as to consequence of
deportability may render his plea subject to attack."); accord
United States v. Russell, 686 F.2d 35, 41 (D.C. Cir. 1982).


                                        - 31 -
guilty   plea    may,       but    does     not     automatically,    constitute

ineffective assistance."); see also Acevedo-Carmona v. Walter, 170
F. Supp. 2d 820, 825-26 (N.D. Ill. 2001) (stating that, where

defendant's counsel "gave him allegedly erroneous advice regarding

deportation     and   earned      good    conduct    credits,"   "[w]e   do   not

necessarily     agree   .     .   .      that   Acevedo's   counsel   performed

reasonably," but finding no prejudice "as is required by the second

Strickland prong").     These cases prompted the Solicitor General in

Padilla to argue that "[t]he vast majority of the lower courts

considering claims of ineffective assistance in the plea context

have drawn . . . [a] distinction [] between defense counsel who

remain silent and defense counsel who give affirmative misadvice."

Br. for the United States as Amicus Curiae Supporting Affirmance,

Padilla v. Kentucky, 559 U.S. 356 (2010), 2009 WL 2509223, at *8;

see also Mora-Gomez, 875 F. Supp. at 1212 (noting that, "among the

courts that have decided the question [of whether misadvice as to

immigration matters is subject to Strickland], the clear consensus

is that an affirmative misstatement regarding deportation may

constitute ineffective assistance").

          Additionally, at least six federal circuits recognized

before 2003 that misadvice on other collateral matters besides

immigration consequences -- e.g., parole eligibility -- is (or may

be) subject to Strickland.            See Beavers v. Saffle, 216 F.3d 918,

925 (10th Cir. 2000) ("[A]ttorney advice which misrepresents the


                                       - 32 -
date of parole eligibility by several years can be objectively

unreasonable."); Meyers v. Gillis, 142 F.3d 664, 666 (3d Cir. 1998)

(recognizing that "a defendant may be entitled to habeas relief if

counsel provides parole eligibility information that proves to be

grossly erroneous"); Sparks v. Sowders, 852 F.2d 882, 885 (6th

Cir. 1988) ("[G]ross misadvice concerning parole eligibility can

amount to ineffective assistance of counsel."); Hill v. Lockhart,

894 F.2d 1009, 1010 (8th Cir. 1990) (en banc) ("[T]he erroneous

parole-eligibility    advice    given    to   Mr.    Hill   was    ineffective

assistance of counsel under [Strickland]."); Czere v. Butler, 833
F.2d 59, 63 n.6 (5th Cir. 1987) ("Even if the Sixth Amendment does

not impose on counsel an affirmative obligation to inform clients

of the parole consequences of their pleas, . . . other courts have

recognized a distinction between failure to inform and giving

misinformation[.]"); Strader v. Garrison, 611 F.2d 61, 65 (4th

Cir. 1979) ("[T]hough parole eligibility dates are collateral

consequences of the entry of a guilty plea of which a defendant

need not be informed if he does not inquire, when he is grossly

misinformed   about   it   by   his     lawyer,     and   relies    upon   that

misinformation, he is deprived of his constitutional right to

counsel.").

          Likewise, numerous state courts also recognized before

2003 that an attorney's misrepresentation on a collateral matter

may be subject to the Sixth Amendment's protection.                See Roberti


                                 - 33 -
v. State, 782 So. 2d 919, 920 (Fla. Dist. Ct. App. 2001); Goodall

v. United States, 759 A.2d 1077, 1082 (D.C. 2000); State v. Vieira,

760 A.2d 840, 843-44 (N.J. Super. Ct. 2000); People v. Ping Cheung,

186 Misc. 2d 507, 510 (N.Y. Sup. Ct. 2000); State v. Goforth, 503
S.E.2d 676, 678 (N.C. Ct. App. 1998); People v. Garcia, 815 P.2d
937, 942 (Colo. 1991) (en banc); Hinson v. State, 377 S.E.2d 338,

339 (S.C. 1989); Matter of Peters, 750 P.2d 643, 646 n.3 (Wash.

Ct. App. 1988); Meier v. State, 337 N.W.2d 204, 207 (Iowa 1983).

           These cases are particularly relevant here because, as

the Chaidez Court noted, when a holding "appl[ies] a general

standard to the kind of factual circumstances it was meant to

address," that holding will "rarely state a new rule for Teague

purposes." 133 S. Ct. at 1107; see also Wright, 505 U.S. at 309

(Kennedy, J., concurring in the judgment) ("Where the beginning

point is a rule of general application, a rule designed for the

specific purpose of evaluating a myriad of factual contexts, it

will be the infrequent case that yields a result so novel that it

forges a new rule, one not dictated by precedent.").                  Much as we

found no cognizable difference between deportation consequences

and other collateral matters when the collateral bar worked to

insulate a failure to inform from a constitutional challenge, see

Nunez   Cordero, 533 F.2d   at   726,     we   find   here   no   cognizable

difference between the risk of deportation and other collateral




                                     - 34 -
matters in recognizing that this judicial consensus demonstrates

that we are bound to apply Strickland to misadvice claims.

             Further reinforcing this consensus is the absence of any

case holding to the contrary.           Indeed, with the exception of the

Kentucky Supreme Court decision in Padilla, our survey does not

reveal any case from federal or state courts holding that misadvice

concerning collateral consequences, and on removal in particular,

can never be subject to Strickland because of the collateral-

direct distinction. See generally Padilla, 559 U.S. at 387 (Alito,

J., concurring) ("[I]t appears that no court of appeals holds that

affirmative       misadvice    concerning      collateral   consequences      in

general     and   removal     in    particular   can   never   give    rise   to

ineffective assistance.").13

             Hence, the legal landscape in the lower courts as of

2003    indicates    that     the   underlying    principle    for    Padilla's

misadvice holding -- that an attorney's misrepresentation, even on

a collateral matter, may constitute ineffective assistance -- was

so embedded in the fabric of the Sixth Amendment framework that



       13
        Common sense and fairness also support the distinction
between misadvice and failure-to-advise claims. If an attorney
takes it upon himself to advise a client about a material matter,
thereby suggesting that he knows what he is talking about, but
then provides incorrect advice, the client should be able to bring
an ineffective assistance of counsel claim regardless of whether
the matter was of a collateral nature. The same cannot be said of
a situation when an attorney simply fails to advise a client of
matters that are collateral to a criminal proceeding.


                                      - 35 -
"all reasonable jurists," Lambrix, 520 U.S. at 528, would have

agreed that Strickland applied to misadvice claims on deportation

consequences.14   See generally Dyer v. Calderon, 151 F.3d 970, 984

(9th Cir. 1998) (en banc) (noting that a particular rule is not

new under Teague, despite the absence of a Supreme Court decision

announcing it, because it is "so deeply embedded in the fabric of

due process that everyone takes it for granted").   That is to say,



     14 To be sure, counsel's misadvice about the deportation
consequences of a plea may implicate Fifth Amendment concerns about
the voluntariness of a defendant's guilty plea. See Padilla, 559
U.S. at 391-92 (Scalia, J., dissenting). But, it was clear before
2003 both that the Sixth Amendment "right to the Assistance of
Counsel in his defence" applies to pleas, see Hill, 474 U.S. at
58, and that, as our review of the precedent shows, this right
provides its own protection against such misadvice. Moreover, the
prejudice inquiry under Strickland does not turn on whether the
defendant's plea was knowing and voluntary within the meaning of
the Fifth Amendment. It turns on whether the defendant can show
that there is "a reasonable probability that, but for counsel's
errors, [the defendant] would not have pleaded guilty and would
have insisted on going to trial." Premo v. Moore, 562 U.S. 115,
129 (2011) (quoting Hill, 474 U.S. at 59). Compare Brady v. United
States, 397 U.S. 742, 755 (1970) (noting in the Fifth Amendment
context that "[a] plea of guilty entered by one fully aware of the
direct consequences, including the actual value of any commitments
made to him by the court, prosecutor, or his own counsel, must
stand unless induced by threats (or promises to discontinue
improper harassment), misrepresentation (including unfulfilled or
unfulfillable promises)"), with Couto, 311 F.3d at 188-91
(concluding, without invoking Brady or Fifth Amendment principles,
that the defendant could obtain withdrawal of her guilty plea under
the Sixth Amendment if she could demonstrate that there was a
reasonable probability that, but for her attorney's misadvice as
to deportation consequences, she would not have pleaded guilty and
would have insisted on going to trial). Thus, the fact that the
Fifth Amendment may afford protection against misadvice about the
deportation consequences of a plea provides no basis for concluding
that the Sixth Amendment does not.


                               - 36 -
if Castro's misadvice claim had been before us in 2003, we would

have been required to apply the general standard of Strickland "to

the kind of factual circumstances it was meant to address,"

Chaidez, 133 S. Ct. at 1107, and addressed his claim on the merits.

Hence, Padilla's misadvice holding did not constitute a new rule

and does not bar Castro's claim here.15

                            *     *      *

            We add a few final thoughts in concluding our Teague

analysis.    As we previously noted, Teague sets a high bar for

retroactivity.   See 489 U.S. at 301.    Indeed, the Teague standard

requiring that a holding be "dictated" for it to be considered an



     15We are particularly persuaded that we would have been bound
to apply Strickland to Castro's claim in 2003 given the nature of
the misrepresentation at issue. Indeed, Castro claims that his
lawyer made "affirmative representations . . . that his guilty
plea would not result in any negative immigration consequences"
and presents, in support of this claim, an affidavit in which his
counsel stated, "the advice given to Mr. Castro was that a sentence
of probation would not result in deportation." Assuming, without
deciding, the truth of Castro's allegations, such advice regarding
the risk of removal was gross misadvice because it was clearly
contrary to law. The governing statute at the time provided that
"[a]ny alien who is convicted of an aggravated felony . . . is
deportable."   8 U.S.C. § 1227(a)(2)(A)(iii).     There was little
doubt that Castro had committed an aggravated felony because his
plea agreement specified that his fraudulent conduct had resulted
in over $10,000 in losses. See 8 U.S.C. § 1101(a)(43)(M)-(M)(i).
Hence, we have here a situation where an attorney provided
incorrect advice regarding the removal consequence of his client's
plea -- a consequence that the Padilla Court described as a "severe
penalty," 559 U.S. at 365 -- when the correct answer was clearly
set forth in the law. We take no position on whether a less clear
misadvice claim would have to be -- in light of our holding here
-- cognizable under Strickland.


                                - 37 -
old rule, id., has been criticized by legal scholars as excessively

harsh and impossible to satisfy.      See Linda Meyer, "Nothing we say

matters": Teague and the New Rules, 61 U. Chi. L. Rev. 423, 424

(1994) (arguing that Teague's "dictated by precedent" test is

"virtually impossible to satisfy"); Richard H. Fallon, Jr. & Daniel

J.   Meltzer,   New   Law,   Non-Retroactivity,         and        Constitutional

Remedies, 104 Harv. L. Rev. 1731, 1748 (1991) (observing that

"Teague shields state convictions from collateral attacks based

not simply on 'clear breaks' in the law, but . . . even from those

relying on 'gradual' developments [in the law over which reasonable

jurists may disagree]").

           In   addition,    the   Teague        analysis     is     particularly

difficult here because the Supreme Court had not, prior to Padilla,

addressed the Sixth Amendment's application to the collateral

consequences of a guilty plea in other, analogous, contexts.                  See

Hill, 474 U.S. at 60 ("We find it unnecessary to determine whether

there may be circumstances under which erroneous advice by counsel

as   to   parole   eligibility      may     be    deemed      constitutionally

ineffective assistance of counsel[.]"); Padilla, 559 U.S. at 365

("We . . . have never applied a distinction between direct and

collateral consequences to define the scope of constitutionally

'reasonable professional assistance' required under Strickland[.]"

(quoting Strickland, 366 U.S. at 689)).            Hence, we are faced with

deciding whether Padilla's misadvice holding was "dictated" by


                                   - 38 -
prior law without the guidance that could be drawn from comparable

Supreme Court precedent.          Moreover, the number of lower court

decisions    applying    Strickland     to   a     collateral    matter    is

progressively greater the lower the persuasive authority, from

federal courts of appeals to district courts to state courts.             See

supra.     Indeed, that distribution of precedent may offer some

support to our sister circuit's conclusion that the existing law

is insufficient to show that "all reasonable judges, prior to

Padilla,    thought   they   were   living   in   a   Padilla-like   world,"

Chavarria, 739 F.3d at 363 (quoting Chaidez, 133 S. Ct. at 1112).

            We believe, however, that the unity of the voice with

which the lower courts spoke -- deciding that Strickland applies

to   misrepresentations      on   deportation     consequences   and   other

collateral matters -- is more significant for Teague purposes than

the absolute number of voices or the level of the court.                  See,

e.g., Butler, 494 U.S. at 415 (construing "the differing positions

taken by the judges of the Courts of Appeals" as an indication

that a holding in question was "susceptible to debate among

reasonable minds").       That is to say, the fact that no federal

circuit and seemingly no other lower courts (other than the state

supreme court in Padilla) excluded misadvice on any collateral

matters from the Sixth Amendment's scope makes it an inescapable

deduction that we would have been bound to join the prevailing

view, if the precise issue had been presented.


                                    - 39 -
             We thus hold that Castro's Sixth Amendment claim is not

barred by Teague's retroactivity doctrine.                 Accordingly, we vacate

and remand the case.          On remand, the district court should conduct

an evidentiary hearing to determine whether Castro can satisfy the

first and, if applicable, second prong of the Strickland inquiry.

As   part    of   that    determination,        the   court   may   consider      the

transcript that the government presented on appeal and any other

evidence that the court may deem admissible.

B.   Involuntary Plea Claim Based on the Prosecutor's Alleged
Misrepresentation

             Castro argues that the alleged misrepresentation by the

AUSA   regarding       the    lack    of    immigration    consequences      of   his

conviction provides a separate basis for vacating his plea.                       In

particular,       he   claims        on    appeal   that    the   district     court

"misinterpreted" his argument against the prosecutor in analyzing

it under the Sixth Amendment framework, when the court should have

applied     the   Fifth      Amendment      involuntary    plea   standards.      We

conclude that the district court did not commit any error.

             In his motions to show cause, Castro alleged that the

AUSA incorrectly advised him that he would not face adverse

immigration consequences as a result of his plea.                   Castro relied

on such misrepresentation by the prosecutor, however, to argue

only that his Sixth Amendment right to counsel was violated, not

that such alleged assurance induced him to take the plea.                    Castro




                                           - 40 -
claimed, for instance, that affirmative misadvice by "both counsel

and prosecutor constitute[d] instances of unreasonable attorney

performance," and that such misrepresentations were prejudicial

"to the extent that his Sixth Amendment right to assistance of

counsel was hampered."       Second Supplementary Motion In Light Of

Chaidez,16 at 5 (¶¶ 6, 7); see also Supplementary Motion In Light

Of Chaidez,17 at 1 (¶¶ 1, 2) (stating that Castro's coram nobis

petition is "based on ineffective assistance of counsel under the

Sixth Amendment," including "affirmative misrepresentations made

by his defense counsel and the [AUSA]").

              Castro's motion for reconsideration confirmed that his

claim against the AUSA had been framed as, and remained at that

point,    a   Sixth   Amendment   argument.   Castro   argued   that   his

cooperation with the government -- which occurred only after he

entered the plea -- "created a lawyer-client type relationship"

where "[t]he prosecutor in this particular case was also [his]

counsel."      Motion For Reconsideration,18 at 3, 2.      Accordingly,



     16The full name of this motion is "Second Supplementary Motion
To Show Cause In Support Of Not Dismissing The Motion For The
Issuance Of A Writ Of Coram Nobis In Light Of The Supreme Court
Decision In [Chaidez]."
     17 The full name of this motion is "Supplementary Motion To
Show Cause In Support Of Not Dismissing The Motion For The Issuance
Of A Writ Of Coram Nobis In Light Of [Chaidez]."
     18 The full name of this motion is "Motion To Reconsider
Opinion And Order Issued On June 27, 2014 At Docket Entry 674 And
Memorandum Of Authorities."


                                   - 41 -
Castro argued, "[t]he misadvi[c]e by both his counsel and the

prosecutor during the plea negotiations . . . [was] unreasonable

attorney performance."        Id. at 4 n.2; see also id. at 4 (arguing

that "both counsel misled and misrepresented to [Castro] the effect

of his plea, thus making his plea one lacking full and true

consent").

             Under ordinary circumstances, we would deem Castro's

direct Fifth Amendment argument, as presented here, forfeited in

light of his failure to properly raise it to the district court.

See United States v. Olano, 507 U.S. 725, 733 (1993) (holding that

a "failure to make [a] timely assertion of a right" results in

forfeiture of the claim); United States v. Morgan, 384 F.3d 1, 7

(1st Cir. 2004) (same).         Here, however, the government did not

argue forfeiture and instead addressed the merits of Castro's Fifth

Amendment claim by contending that the AUSA did not, in fact,

misinform     Castro    of   immigration        consequences.    Hence,      the

government waived its forfeiture argument, and we treat Castro's

Fifth Amendment claim as preserved.              See United States v. Reyes-

Santiago, 804 F.3d 453, 459-60 (1st Cir. 2015) (noting "the maxim

that   any   issue     not   raised    in   a    party's   opening   brief    is

forfeited"); Sotirion v. United States, 617 F.3d 27, 32 (1st Cir.

2010) (holding that the government waived its procedural default

defense in a habeas case by failing to raise it in the district

court).


                                      - 42 -
             That claim fails on the merits, however.            Castro's

primary contention regarding an alleged due process violation on

appeal is that the district court misinterpreted his claim against

the prosecutor as a derivative Sixth Amendment argument.                 We

disagree.     The district court understood Castro's claim against

the AUSA as alleging a Sixth Amendment violation only because

Castro argued it as such.

             Moreover, in analyzing Castro's due process claim as

argued, the district court did not misapply the relevant Sixth

Amendment standards governing his claim.        Observing that Castro's

affidavit    in   support   of   his   allegations   contained   only   his

"interpretation of the AUSA's alleged comments," the district

court ruled that, even if such allegations were true, his claim

would still fail because "the AUSA is not the defendant's counsel,"

and he did not show "how the purported remarks by the AUSA

interfered with his lawyer's ability to make independent decisions

about his defense." See, e.g., Strickland, 466 U.S. at 686 (noting

that a criminal defendant's Sixth Amendment right would be violated

if the government "interferes in certain ways with the ability of

counsel to make independent decisions about how to conduct the

defense").    That is, the district court disregarded Castro's claim

because he "failed to argue with proper legal citations and

supporting authorities how his right to the assistance of counsel




                                   - 43 -
guaranteed by the Sixth Amendment was impinged by the AUSA's

alleged acts."

            Thus,   we   affirm     the   district   court's    rejection   of

Castro's Fifth Amendment claim against the prosecutor.19

                                     III.

            For the foregoing reasons, we affirm in part and vacate

and remand in part the district court's decision.              On remand, the

district court is instructed to conduct an evidentiary hearing to

determine     whether    Castro's    Sixth    Amendment   claim     satisfies

Strickland's two-pronged test.            In that hearing, the court may

consider the transcript that the government presented on appeal,

as well as any evidence that the court deems admissible.            Castro's

direct Fifth Amendment claim against the AUSA, as argued here, is

foreclosed.

            So ordered.




     19 Because we reject Castro's involuntary plea argument
against the prosecutor, we find that his claim that he is entitled
to specific performance of the prosecutor's promise is moot.


                                    - 44 -